—In an action to recover damages for personal injuries, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Putnam County (Sweeny, J.), dated December 19, 2001, as granted the motion of the defendant Agatha A. Wrobel for summary judgment dismissing the complaint insofar as asserted against her on the ground that she did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed insofar as appealed from, with costs.
Under the circumstances of this case, the Supreme Court properly granted summary judgment to the respondent. Feuerstein, J.P., Krausman, Luciano, Townes and Cozier, JJ., concur.